Citation Nr: 0711711	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a skin disorder, to 
include dermatitis or eczema, including as due to exposure to 
herbicides.

3.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, from May 8, 2001, through March 
1, 2004, or thereafter.

4.  Whether severance of service connection for diabetes 
mellitus, type II, was proper.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Jackson, 
Mississippi.  In an October 2002 rating action, the RO denied 
the veteran's claims for service connection for prostate 
cancer and for a skin disorder.  In April 2003, the veteran 
submitted a request to "reopen" those claims.  That request 
is interpreted as a timely notice of disagreement with the 
October 2002 determination, since that rating decision was 
not yet final.  In June 2003, the RO denied an evaluation in 
excess of 20 percent for diabetes mellitus, type II.  In 
December 2003, the RO issued a rating decision which 
implemented an earlier proposal to sever service connection 
for diabetes mellitus.  In December 2003, the RO issued an 
SOC which addressed each of claims except the severance of 
service connection, and in March 2003 the veteran submitted a 
timely appeal of each issue addressed in that SOC.  In 
October 2004, the veteran submitted timely substantive appeal 
as to the propriety of the determination to sever service 
connection, following issuance of a September 2004 SOC 
addressing that issue.  

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in February 2005 by the 
undersigned Veterans Law Judge.  The veteran submitted 
evidence at that hearing.  The veteran provided a waiver of 
his right to review of that evidence by the agency of local 
jurisdiction.  38 C.F.R. § 20.1304(c) (2006).  Appellate 
review may proceed.

Given the decision below, the veteran's claim for an 
increased evaluation for diabetes mellitus from March 1, 
2004, remains open, and he is entitled to further 
adjudication of that issue, including issuance of an SOC.  
This issue is addressed in the Remand appended to this 
decision.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
issue as stated on the title page of this decision has been 
revised to include the portion of the issue which must be 
Remanded.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran manifests 
prostate cancer.

2.  The veteran does not have a skin disorder which may be 
presumed to have been incurred in service, and there is no 
evidence that the veteran had a skin disorder in service or 
chronically following service, and there is no medical 
evidence that any current skin disorder is linked to the 
veteran's service.

3.  The veteran has required insulin for treatment of his 
diabetes mellitus since 2000, and he has been advised to 
monitor his diet, but he has not been advised to regulate his 
activity level, nor does he participate in frequent provider 
treatment visits.  

4.  The current medical evidence, including that submitted 
following the decision to sever service connection, does not 
clearly and unmistakably support the severance of service 
connection.




CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

2.  The criteria for service connection for a skin disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

3.  The criteria for an increased evaluation for diabetes 
mellitus in excess of 20 percent, for the period from May 8, 
2001, through March 1, 2004, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2006).

4.  The severance of service connection for the veteran's 
diabetes mellitus was not proper.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for prostate cancer and for a skin disorder, and 
he contends that his service-connected diabetes mellitus is 
more severely disabling than the assigned 20 percent 
evaluation reflects.  He also contends that severance of 
service connection for diabetes mellitus was improper.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  These provisions also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In this case, following the veteran's submission of his 
claims for service connection in July 2002 and August 2002, 
the veteran was notified of the provisions of the VCAA in 
letters issued in August 2002 and in May 2003 by the RO.  The 
letters informed the appellant of the actions VA would take 
to assist him to develop the claims, advised the appellant of 
the evidence required to substantiate a claim for service 
connection, and advised the veteran of the types of evidence 
that might be relevant to substantiate claims for service 
connection.  The letters also advised the veteran to tell VA 
about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from 
individuals, and advised the veteran to submit any evidence 
he had, including service medical records or other evidence 
in his possession.  The RO advised the veteran of the 
evidence that VA would obtain and of the veteran's 
responsibility to identify any additional evidence he wanted 
VA to obtain.  

As to the claim for an increased evaluation for his service-
connected diabetes mellitus, the veteran was notified of the 
provisions of the VCAA and of the evidence required to 
substantiate the claim by a letter issued in May 2003, and 
was notified of the specific criteria for an increased 
evaluation for diabetes mellitus in the June 2003 rating 
decision.  The May 2003 letter also advised the veteran of 
the other elements the Court addressed in Pelegrini.  

As the claims were thereafter adjudicated in June 2003, when 
a rating decision was issued, and in December 2003, when a 
SOC was issued, and in September 2004, when a SSOC was 
issued, the notices provided in May 2003 and in June 2003 
meet the requirements set forth in Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In addition to receiving appropriate notice about VA's duty 
to assist him, the duty to assist the veteran to develop his 
claims was met.  In particular, the veteran was afforded 
several opportunities to submit or identify evidence.  The 
veteran submitted a private medical opinion during the 
pendency of the appeal, and testified before the Board.  The 
veteran's representative submitted argument on his behalf.  
Records were obtained from each provider identified by the 
veteran.  The veteran has not identified any additional 
evidence which might be relevant to the claims.  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date and a disability rating following a grant of 
service connection is harmless error, since the denial of the 
veteran's claims renders moot such notice.  

As to the veteran's claim that it was improper to sever the 
grant the of service connection for diabetes mellitus, the 
Board notes that, as the determination below is favorable to 
the veteran, no further discussion of the application of the 
VCAA to this claim is required.


A.  Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases which are defined by law or regulation as 
chronic may be presumed to have been incurred during service 
if the chronic disorder becomes disabling to a compensable 
degree within one year of the veteran's separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

A presumption of service connection due to exposure to 
herbicide agents is available to veterans who have certain 
diseases and who served on active duty in Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  A disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
The following diseases are deemed associated with herbicide 
exposure: chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  However, 
seborrhea is not included on this list.  No disorder other 
than one listed in 38 C.F.R. § 3.309(a) will be presumed 
related to exposure to herbicides.  38 C.F.R. § 3.307(a).

However, the United States Court of Appeals for the Federal 
Circuit has held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  That is because the 
statutory provisions setting forth presumptions related to 
exposure to Agent Orange do not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  Id.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Entitlement to service connection for prostate cancer

In October 1998, the veteran complained of increased 
frequency of urination.  Benign prostatic hypertrophy with 
bladder outlet obstruction was the assigned diagnosis.  After 
being treated for several years with medications for his 
urinary tract complaints, transurethral incision of the 
prostate was performed in February 2003.  No diagnosis of 
prostate cancer was assigned prior to the February 2002 
surgical procedure, and no diagnosis of prostate cancer has 
been assigned since that surgical treatment.  In the absence 
of clinical evidence that a medical diagnosis of prostate 
cancer has been assigned, service connection for prostate 
cancer is not authorized by law.

The veteran contends that he has been advised by his 
physicians that he has prostate cancer.  However, the 
veteran's contention that he has prostate cancer, in the 
absence of supporting clinical evidence or opinion, is not 
competent medical evidence.  When a proposition to be proven 
turns on a medical question, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to diagnose a current disability or opine as 
to its etiology).  The veteran's lay belief that he currently 
has prostate cancer is not competent medical evidence to 
establish such a diagnosis.  Espiritu, 2 Vet. App. at 494-95.

The preponderance of the evidence is against a finding that 
the veteran has prostate cancer.  The criteria for service 
connection have not been met, and the claim must be denied. 

2.  Entitlement to service connection for a skin disorder

The veteran's service medical records, including a September 
1970 separation examination, are devoid of reference to any 
skin disorder except in a December 1969 note which reflects 
that the veteran was seen in Dermatology clinic.  The 
assigned diagnosis was questionable early tinea, and two 
topical medications, each at a .05% strength, were 
prescribed.  There is no notation that the veteran sought 
further treatment for tinea.

June 2001 VA outpatient treatment notes reflect that the 
veteran complained of scabbed areas on the ears.  In March 
2002, the veteran complained of ear itching and bleeding.  
The external ear canals were irritated.  An otic suspension 
was prescribed.  In February 2003, a diagnosis of seborrhea 
of the ears was assigned.  For purposes of information only, 
and without reliance thereon, the Board notes that 
"seborrhea" is defined as overactivity of the sebaceous 
glands, resulting in an excessive amount of sebum.  Stedman's 
Medical Dictionary 1609 (27th ed. 2000).

In a June 2002 statement, the veteran indicated that he broke 
out in rashes all over his body.  The record is devoid of 
medical evidence that the veteran sought treatment for a rash 
on the body or that such a rash was diagnosed.  

In May 2004, the veteran complained of bilateral ear itching, 
congestion, and wax.  The provider found and removed soft 
cerumen, but stated that there was "[a]bsolutely no 
inflammation, redness, or debris.  Source of complaints 
cannot be identified."  The provider's assessment was that 
there was cerumen and pruritis and that dermatitis or 
excoriation could not be ruled out.  

Treatment records thereafter through August 2004 disclose no 
further complaints or treatment for itching around the ears.

At his February 2005 hearing before the Board, the veteran 
testified that the only remaining symptoms of a skin disorder 
were around his ears.  He also submitted evidence that his 
daughter had cellulitis of the feet in 1987.

Significantly, however, the veteran does not have one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e) for 
which service connection may be granted to a veteran who may 
be presumed to have been exposed to herbicides during service 
in Vietnam.  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630-41 (May 20, 2003).  

Currently, no skin disorder other than pruritis or possible 
dermatitis has been diagnosed.  The veteran himself has 
testified that he has no skin disorder except around his 
ears.  For purposes of information only, and without reliance 
thereon, the Board notes that "pruritis" is defined as 
itching, an unpleasant cutaneous sensation that provokes the 
desire to scratch.  Dorland's Illustrated Medical Dictionary 
1347 (28th ed. 1994).

There is no presumption that authorizes service connection 
for pruritis or dermatitis, either as a chronic disease or as 
a disorder related to exposure to a herbicide.  The Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

Medical evidence is required to prove the existence of a 
current disability.  Service connection cannot be granted for 
a skin disorder in the absence of medical evidence that the 
veteran has a disability due to the claimed disorder.  In 
this case, the VA clinical records disclose that a diagnosis 
of dermatitis is possible, but that diagnosis has not been 
confirmed.  The clinical records establish that the veteran 
complains of pruritis, but no clinical diagnosis has been 
assigned for a disorder underlying the complaint of pruritis.  

In the absence of current medical evidence that the veteran 
has a disability which may be presumed related to exposure to 
herbicides, service connection for such a disorder may not be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The only evidence of record favorable to the veteran's 
contention that he has a skin disorder is his testimony that 
he continues to have a skin disorder around his ears.  The 
veteran's lay belief as to the appropriate diagnosis to be 
assigned for his complaints related to the skin around his 
ears is not competent medical evidence to establish that a 
claimed disorder is present.  See Espiritu, supra.  

The veteran has not established that he has experienced any 
skin disorder chronically and continuously since his service.  
The veteran has not established that he has a current skin 
disorder which has been medically diagnosed.  Although a 
diagnosis of pruritis has been assigned for the veteran's 
complaints of itching, the record is devoid of evidence 
linking that complaint to the veteran's military service or 
to any incident of that military service, including exposure 
to herbicides.  

In short, the veteran has not established that he meets any 
of the three criteria for service connection on any basis, 
including with consideration of the law and regulations 
pertaining to exposure to herbicides.  The criteria for 
service connection have not been met, and the claim for 
service connection for a skin disorder must be denied. 

3.  Claim for evaluation in excess of 20 percent for diabetes 
mellitus, type II (diabetes) from May 8, 2001, through March 
1, 2004

The RO has determined that the period for evaluation is from 
May 8, 2001 to March 1, 2004.  The Board does not disagree 
with this determination of the period for which the veteran 
seeks an increased evaluation, except as noted in the Remand 
appended to his decision.  

For the period at issue, the veteran's disability due to 
diabetes is evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913.  Under that diagnostic 
code, a 20 percent disability evaluation is assigned for 
diabetes mellitus requiring insulin and restricted diet; or, 
an oral hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating applies if the disorder 
requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

Private clinical records dated in June 2000 disclose when the 
veteran was required to take insulin to treat his diabetes 
prior to May 2001.  

In June 2002, the veteran "passed out" after not taking his 
medication and not eating when he was working outside.  In 
February 2003, March 2003, and April 2003, hypoglycemic 
episodes occurred.  Blood glucose levels as low as 27 were 
noted on laboratory examinations.  The veteran required 
hospitalization for hypoglycemia in April 2003.  The amount 
of insulin prescribed was decreased, and the veteran was 
advised to check his blood glucose by fingerstick (FSD) 
morning and evening before meals.  

In August 2003, a physician provided an opinion that no 
regulation of activities had been prescribed to control the 
veteran's diabetes, and that the veteran's activities were 
simply to continue as tolerated.

In July 2004, the veteran's daughter reported that he did not 
take care of himself, had not been checking his blood glucose 
levels, and was not taking his medications properly.  

The veteran submitted evidence establishing that he required 
emergency care at least once in 2005 for hypoglycemia.  The 
veteran related that this episode occurred because he was 
picking up trash in the park to work off a fine.  

The clinical records clearly document that the veteran has 
required insulin during the evaluation period.  The evidence 
establishes that the veteran has been advised to follow a 
specific diet plan, a 2000 calorie per day regimen.  The 
evidence further reflects that, when the veteran fails to 
follow the regimen of checking his blood sugar and adjusting 
his food intake and insulin use, he experiences episodes of 
hypoglycemic reactions.  However, this is infrequent, with 
four demonstrated episodes, three in 2003 and one in 2005, 
over the four-year period at issue.  

The evidence establishes, in essence, that the veteran does 
not seek medical treatment for his diabetes regularly and 
routinely, but that control of the veteran's blood sugar by 
adjusting the amount of insulin prescribed is reasonably 
good, given that the veteran does not seek medical care with 
regularity or frequency.  The evidence demonstrates that the 
veteran's providers have not attempted to educate him about 
improving control of his diabetes through regulation of 
activities, but rather have improved control of the veteran's 
diabetes by adjusting the amount of insulin the veteran is to 
take.  As such, the evidence establishes that the veteran 
does not meet the criteria for a 40 percent evaluation or any 
other evaluating in excess of 20 percent.  

The evidence is not in equipoise, so the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim for an evaluation in excess fo2 0 
percent for diabetes prior to March 1, 2004, must be denied.

4.  Propriety of severance of service connection for diabetes 
mellitus

In general, once service connection has been granted, the 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Id.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of CUE.  Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).

In other words, service connection will be severed only where 
the evidence establishes that the grant is clearly and 
unmistakably erroneous (the burden being on the Government) 
and only where certain procedural safeguards have been met.  
Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  Severance 
of service connection based on any standard less than that 
set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of 
law.  Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman, supra).  

The same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d).  However, unlike section 3.105(a), 
section 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  Venturella v. Gober, 10 Vet. App. 340 
(1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
grant award of service connection and that VA is not limited 
to the law and the record that existed at the time of the 
original decision.  Id. at 488; see also Daniels v. Gober, 10 
Vet. App. 474, 480 (1997).  The Stallworth Court stated, 
"Consequently, the severance decision focuses-not on 
whether the original decision was clearly erroneous-but on 
whether the current evidence established that service 
connection is clearly erroneous."  Id.  (Emphasis in 
original).

In this case, additional evidence has been submitted after 
the 2003 decision to sever service connection for diabetes 
was issued, including the veteran's testimony at a hearing 
and an April 2005 medical opinion.  The Court's indication in 
Stallworth that VA may consider medical evidence and 
diagnoses that postdate the original award requires that the 
Board consider in this case the April 2005 medical opinion 
submitted by the veteran, even though the RO did not have the 
benefit of this evidence when it determined, in 2003, that 
the veteran's award of service connection for diabetes 
mellitus should be severed.  Stallworth, supra.  

Recognizing that the facts and procedure underlying the issue 
in Stallworth are somewhat different than the facts in this 
case, the Board must analogize between that case and current 
decision.  Interpreting the reasoning in Stallworth in the 
manner most favorable to the veteran, the Board has 
considered the medical opinion rendered in April 2005 in 
determining the propriety of the October 2003 proposal to 
sever service connection for diabetes mellitus and the 
December 2003 rating decision which implemented that 
proposal, even though the RO did not have the benefit of that 
evidence when it made the decision to sever the veteran's 
award of service connection for diabetes mellitus, type II.

In this case, the RO granted the veteran service connection 
for diabetes mellitus in a May 2002 rating decision.  The 
summary of an August 1998 to September 1998 VA 
hospitalization reflects that the veteran had visual 
hallucinations related to use of alcohol, and that a 
diagnosis of cerebellar atrophy secondary to alcohol abuse.  
Additional diagnosed disorders included a seizure disorder 
secondary to alcohol use and chronic pancreatitis.  In 
addition, the veteran's blood glucose was elevated.  A 
diagnosis of "possible diabetes mellitus related to alcohol 
abuse" was assigned.  In the months following that 
hospitalization, the diagnosis of diabetes mellitus was 
confirmed.

In August 2003, the physician who conducted VA examination 
noted the prior opinion that the veteran's diabetes was due 
to alcohol abuse, and stated that the VA endocrinologist, 
when consulted, was of the opinion that it was more likely 
than not that the veteran's present diabetes was secondary to 
his chronic alcohol use and subsequent pancreatic 
insufficiency.

In an opinion rendered in April 2005, a private physician 
provided an opinion that the veteran's exposure to herbicides 
could not be ruled out as a contributing factor to the 
development of diabetes.  The physician opined that it was as 
likely as not that the veteran's exposure to herbicides in 
Vietnam contributed to the development of diabetes mellitus, 
type II.  

In this case, the veteran was granted service connection for 
diabetes mellitus based on a presumption that his exposure to 
herbicides was etiologically related to the development of 
that disorder.  The opinions rendered in August 2003 did not 
specifically discuss the medical evidence underlying the 
presumption or explain why the evidence of the effect of the 
veteran's alcohol abuse rebutted that presumption.  The April 
2005 medical opinion does not specifically state that it is 
more likely than not that the veteran's diabetes mellitus is 
due to exposure to herbicides than to alcohol abuse.  
However, regardless of whether the April 2005 medical opinion 
would be sufficient to support an original grant of service 
connection for diabetes, it is sufficient to establish that 
the grant of service connection for that disorder is not 
"clearly and unmistakably" erroneous.  

As the Court has pointed out in numerous decisions, the 
burden of proving that a specific determination is "clearly 
and unmistakably" erroneous is an extremely high burden.  
Since the decision to sever service connection for diabetes 
mellitus may be uphold only if the evidence establishes that 
a grant of service connection for diabetes would be both 
clearly and unmistakably erroneous.  The April 2005 medical 
opinion establishes that the evidence does not support that 
level of certainty.  

Given such competent medical evidence, the presence of error 
in the May 2002 rating decision granting service connection 
for diabetes mellitus, based on the presumption in 38 C.F.R. 
§ 3.309(e), is debatable.  Therefore, the record does not 
establish that the award of service connection for diabetes 
mellitus was clearly and unmistakably erroneous.  In the 
absence of such a finding, the Board concludes that the 
severance of service connection for the veteran's diabetes 
mellitus effective as of March 1, 2004, was improper.  


ORDER

The appeal for service connection for prostate cancer is 
denied.

The appeal for service connection for a skin disorder is 
denied.

The appeal for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, from May 8, 2001 through March 1, 
2004, is denied.

The severance of service connection for diabetes mellitus was 
not proper, and the veteran's appeal for restoration of 
service connection for diabetes mellitus, type II, is 
granted; the appeal is granted to this extent only.


REMAND

As noted above, the veteran sought an increased evaluation 
for his service-connected diabetes mellitus ion April 2003.  
Thereafter, the RO proposed to sever service connection for 
diabetes mellitus, and allowed the veteran to seek an 
increased evaluation for diabetes only during the period 
prior to March 1, 2004, severing service connection as of 
that date.  

However, given the Board's determination that the severance 
of service connection cannot be sustained, the veteran's 
claim for an increased evaluation in excess of 20 percent for 
diabetes mellitus from March 1, 2004 remains open.  As the 
veteran has, in essence, disagreed with the determination 
denying an increased evaluation from this date, he is 
entitled to further adjudication of that issue, including 
issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded the 
opportunity to submit or identify 
evidence relevant to the claim for an 
increased evaluation for diabetes 
mellitus from March 1, 2004.  

2.  Furnish a statement of the case (SOC) 
regarding the issue of entitlement to an 
evaluation in excess of 20 percent for 
diabetes mellitus, after conducting 
appropriate development, including 
obtaining the veteran's VA clinical 
records and affording the veteran VA 
examination to determine the severity of 
diabetes mellitus since March 1, 2004.  
The veteran and his representative should 
be afforded an opportunity to respond 
thereto.

3.  If the claim remains denied, notify 
the veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  Provide the veteran 
with specific information as to the date 
on which his right to submit a timely 
substantive appeal will expire.  

4.  If, and only if, a timely and 
adequate substantive appeal is received, 
the claim should then be returned to the 
Board for further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


